UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6733



JOHN L. SHERER,

                                               Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-00-664-7)


Submitted:   August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John L. Sherer, Appellant Pro Se. Robert H. Anderson, III, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John L. Sherer appeals the district court’s order denying

relief without prejudice on his 28 U.S.C. § 2241 (1994) petition

claiming that he has been denied the right to a speedy trial.   Even

if the district court had jurisdiction over Sherer’s pretrial

habeas corpus petition, Braden v. 30th Judicial Circuit Court, 410

U.S. 484, 489 (1973), Sherer has been declared incompetent so it

would not be possible to move forward with the trial. Accordingly,

we deny a certificate of appealability and dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2